Name: Council Regulation (EEC) No 2045/91 of 26 June 1991 amending Regulation (EEC) No 985/68 laying down general rules for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 13 . 7 . 91 Official Journal of the European Communities No L 187/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2045/91 of 26 June 1991 amending Regulation (EEC) No 985/68 laying down general rules for intervention on the market in butter and cream authorities ; whereas the designation in Article 1 of that Regulation regarding Denmark should be amended accor ­ dingly, HAS ADOPTED THIS REGULATION : Article 1 The second ident of Article 1 (3) (b) of Regulation (EEC) No 985/68 is hereby replaced by the following : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular Article 6 (6) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 985/68 (3), as last amended by Regulation (EEC) No 3644/90 (4), provides that butter bought in by intervention agencies must meet certain requirements ; whereas one of those requirements is that the butter be subject to controls by the public authorities and be graded first quality in the Member State where it is produced ; whereas the quality of butter graded 'lurmÃ ¦ket' in Denmark, unlike butter graded 'smÃ ¸r af fÃ ¸rste kvalitet', is no longer subject to controls by the Danish public '  graded 'smÃ ¸r af fÃ ¸rste kvalitet as regards Danish butter,'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 June 1991 . For the Council The President R. STEICHEN (') OJ No L 148 , 28 . 6. 1968, p. 13 . (2) OJ No L 362, 27. 12. 1990, p. 5. (3) OJ No L 169, 18 . 7. 1968, p. 1 . (4) OJ No L 362, 27. 12. 1990, p . 10 .